— The respective attorneys for the parties on this appeal from an order of the Supreme Court, Westchester County, entered November 14, 1975, have agreed, after a conference which was scheduled before Mr. Justice Gittleson on December 11, 1975, that the appeal be withdrawn, and they thereupon signed a stipulation which, inter alia, so provided. In accordance with the foregoing, the appeal is deemed withdrawn, without costs, and it is ordered that the case proceed to trial on January 8, 1976, upon filing a note of issue and statement of readiness. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.